FILED
                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA
                                                                                      AUG 30 2010
                                                                                 Clerk, U.S. District and
                                                                                   Bankruptcy Courts
Rita Morris McKeeman,                                 )
                                                      )
               Plaintiff,                             )
                                                      )
               v.                                     )       Civil Action No.
                                                      )
U.S. Postal Service,                                  )
                                                      )
               Defendant.                             )


                                   MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiff s pro se complaint, which

is accompanied by an application to proceed in forma pauperis. The Court will grant the

application and will dismiss the case for lack of subject matter jurisdiction.

       Plaintiff sues the United States Postal Service because allegedly she did not receive her

certified mail receipts from Supreme Court Justices, President Obama and others. The Court

lacks subject matter jurisdiction over a "claim arising out of loss, miscarriage, or negligent

transmission of letters or postal matter." 28 U.S.C. § 2680(b). A separate Order of dismissal

accompanies this Memorandum Opinion.


                                              United S

Date: August   I ~ ,2010